Citation Nr: 1414363	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  02-14 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neurological damage secondary to shrapnel wounds.  

2.  Entitlement to an initial evaluation higher than 20 percent for residuals of shrapnel wounds of the right shoulder.  

3.  Entitlement to an initial evaluation higher than 20 percent for residuals of shrapnel wounds of the left shoulder.  

4.  Entitlement to an initial evaluation higher than 20 percent for shell fragment wound (SFW) of the right forearm.  
	
5.  Entitlement to an initial evaluation higher than 20 percent for SFW of the left forearm.  

6.  Entitlement to an evaluation higher than 10 percent for facial scars of the mouth (cheek and jaw) and nose as residuals of fragment wounds prior to February 14, 2013, and 30 percent therefrom.  

7.  Entitlement to an evaluation higher than 10 percent for shrapnel wound scar of the left little finger.  

8.  Entitlement to an initial (compensable) evaluation for temporomandibular joint (TMJ) dysfunction.  

9.  Entitlement to a compensable evaluation for SFW scars of the abdomen.  

10.  Entitlement to an earlier effective date (EED) for a total rating based on individual unemployability (TDIU).  

11.  Entitlement to an EED for Dependents Education Assistance (DEA) Benefits under Chapter 35, Title 38, United States Code.  

12.  Entitlement to an effective date earlier than August 27, 2001, for establishment of service connection for residuals of shrapnel wounds of both shoulders, to include discussion of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As noted in a previous Board decision, videoconference hearings were held in July 2003 and April 2008 before Veterans Law Judges (VLJs), sitting in Washington, D.C.  A Travel Board hearing was conducted in June 2011.  Transcripts of those hearings are of record and have been considered.  

In October 2008, the Board denied the majority of claims currently on appeal, but that decision did establish separate ratings for fragment wound scars of the right and left forearms.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in May 2011, and the Court entered Judgment shortly thereafter, in pertinent part, vacating the October 2008 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision.  

In August 2012, the Board remanded the claims for additional evidentiary development, to include the obtainment of service treatment records (STRs) and for a contemporaneous examination(s) regarding his service connected disabilities.  The case has now been returned to the Board for additional appellate consideration.  

In a March 2013 rating decision, the RO increased the evaluation of the Veteran's service-connected SFWs of the mouth, cheek, jaw, and nose to 30 percent, effective February 14, 2013.  Because the increase in the evaluation of the Veteran's facial scars does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

There is evidence in the record that the Veteran has lower extremity conditions, to include cellulitis, vasculitis, and phlebitis, and a private examiner has reported that such are due to the inservice SFWs.  See private report dated in April 2011.  In effect, the Veteran has raised the issue of entitlement to service connection for these conditions as secondary to service-connected SFWs.  These issues have not been properly developed or certified for appellate consideration.  These matters are referred to the RO for such further action as is deemed appropriate.  

The issues of entitlement to an evaluation higher than 20 percent for SFW of the right forearm, and entitlement to an evaluation higher than 20 percent for SFW of the left forearm, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran currently suffers from a neurological disorder due to shrapnel wounds.  

2.  The competent medical evidence of record shows that the Veteran's service connected right (major) shoulder disability is manifested by limitation of motion of the right arm to no less than shoulder level.  No ankylosis, impairment of the humerus, or impairment of the clavicle or scapula is shown.  

3.  The competent medical evidence of record shows that the Veteran's service connected left (minor) shoulder disability is manifested by limitation of motion of the left arm to no less than shoulder level.  No ankylosis, impairment of the humerus, or impairment of the clavicle or scapula is shown.  

4.  There is no competent evidence of record that shows any findings associated with the Veteran's facial scars that would support a higher evaluation than 10 percent for the period prior to February 14, 2013, or in excess of 30 percent for the period from February 14, 2013, under the prior or amended rating schedule for skin disabilities.  

5.  There is no competent evidence of record that shows any findings associated with the Veteran's left little finger scar disability that would support a higher evaluation under the prior or amended rating schedule for skin disabilities.  

6.  There is no competent evidence of record that shows any findings associated with the Veteran's TMJ that would support a compensable evaluation under the rating schedule for dental and oral disabilities.  

7.  There is no competent evidence of record that shows any findings associated with the Veteran's abdomen scar disability that would support a compensable evaluation under the prior or amended rating schedule for skin disabilities.  

8.  The record does not show that the Veteran is entitled to an effective date earlier than September 27, 1999 for entitlement to an award of TDIU.  

9.  The record does not show that the Veteran is entitled to an effective date earlier than September 27, 1999 for the award of DEA benefits under Chapter 35.  

10.  The evidence shows that the Veteran is not entitled to an effective date earlier than August 27, 2001 for an award of service connection for his shoulder disabilities.


CONCLUSIONS OF LAW

1.  A neurological disorder was not incurred in or aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for an initial rating higher than 20 percent for service-connected residuals of shrapnel wounds of the right shoulder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5201 (2013).  

3.  The criteria for an initial rating higher than 20 percent for service-connected residuals of shrapnel wounds of the left shoulder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5201 (2013).  

4.  The criteria for an evaluation higher than 10 percent for facial scars of the mouth (cheek and jaw) and nose for the period prior to February 14, 2013, and in excess of 30 percent therefrom, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, DC 7800-7805 (2002 and 2013).  

5.  The criteria for an evaluation higher than 10 percent for shrapnel wound scar of the left little finger have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.118, DC 7804 (2002 & 2013).  

6.  The criteria for an initial compensable evaluation for TMJ dysfunction have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.150, DC 9905 (2013).  

7.  The criteria for a compensable evaluation for fragment wound scar of the abdomen have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.118, DC 7805 (2002, 2008 & 2013).  

8.  The requirements for an effective date earlier than September 27, 1999, for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  

9.  The requirements for an effective date earlier than September 27, 1999, for the award of DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  

10.  The requirements for an effective date earlier than August 27, 2001 for the award of service connection for the residuals of shrapnel wounds of both shoulders have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, December 2002, June 2004, and June 2007 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Moreover, these letters, in toto, informed the Veteran what was needed to warrant increased ratings.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2007 letter mentioned above.  

With respect to the claims for earlier effective dates for a TDIU and DEA benefits and for establishment of service connection for shoulder disorders, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, no prejudice is found by the Board.  Further, the earlier effective date claims pertaining to the shoulders follow the grants of service connection in a May 2004 rating decision and are downstream elements which do not require new VCAA notice.  The June 2007 VCAA letter to the Veteran specifically covered effective dates.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

As noted earlier, the appellant was afforded the opportunity to testify before different VLJs.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court has held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJs elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection, increased ratings, or entitlement to earlier effective dates.  In addition, the VLJs sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearings.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

The Board further notes that the Veteran was accorded a VA medical examination in February 2013 which, as detailed below, included opinions that addressed the etiology of any neurological disorder and the severity of multiple service-connected conditions.  The examiner's report was based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Background

The STRs reflect that the Veteran suffered multiple shrapnel wounds of all extremities, the face, and anterior abdominal wall in Vietnam in June 1968.  There were no fractures, no neurovascular deficits, and no peritoneal penetration.  The Veteran had delayed primary closure of most wounds in July 1968.  Several days later, his only complaint was of mild wound pain.  At that time, it was noted that all wounds had healed satisfactorily with the exception of one wound over the right lateral aspect of the right leg just above the knee.  A large hematoma was evacuated from this wound after the wound was opened.  The rest of the wounds were allowed to heal by secondary intention.  He was discharged for further convalescence in early July 1968.  Additional STRs dated in August 1968 reflect that all wounds were healed, and the Veteran was discharged to duty, fit for same.  On his separation examination in September 1968, it was noted that he had multiple shrapnel scars on the anterior surface of the calf and thigh, bilateral.  

Subsequently dated rating actions over the years established service connection for various conditions as residuals of inservice injury, and the Veteran has requested increased ratings for many of these conditions.  These claims, for the most part, are addressed in the decision below.  The claims for increased ratings for SFWs of the right and left forearms are being remanded for additional development.  Moreover, in the decision below, the Board will address whether the Veteran has a neurological disorder as a result of this inservice injury, address the effective dates of the awards of a TDIU and DEA benefits and service connection for shrapnel wound of the both shoulders.  

In statements of record, to include testimony at Board hearings, the Veteran has claimed service connection for neurological symptoms that he argues are related to his SFWs.  He has also testified as to increased severity for many of his service-connected conditions.  Specifically, he reports that he has suffered from continued problems ever since discharge from service due to his shell fragment wound residuals.  He has significant disabilities in all of his extremities, to include arthritis, which he relates to his inservice injuries.  For example, he is unable to stand for any length of time, making him unemployable.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for a neurological disorder 
secondary to SFWs

Primarily, it is the Veteran's assertion that he has a neurological disorder that is secondary to his service-connected SFW residuals.  Of record are numerous statements and/or testimony to this effect.  

No neurological disorder was noted during service.  Post service records reflect that a private examiner, in early 2003, found symptoms associated with the residuals of the inservice injury, (e.g., leg weakness and muscle atrophy), but no neurological condition was noted.  Similarly, no neurological disorder was found upon VA examination in February 2006.  At that time, the claims file was reviewed, and the Veteran was examined.  The examiner acknowledged that the Veteran did have some weakness of his upper extremity.  However, the examiner opined that it was most likely related to his workman's compensation injury of bilateral rotator cuff tear, worse on the right.  The examiner added that there were no objective neurological findings shown at the examination except for some give-way weakness of both of the Veteran's upper extremities.  

In April 2011, another private physician reported lower extremity problems (cellulitis, vasculitis, post phlebitis syndrome) that he related to the Veteran's service-connected SFWs.  However, no neurological condition was noted.  The Veteran underwent additional VA examination in February 2013.  The claims file was reviewed, and the Veteran was examined.  Again, no neurological condition as secondary to inservice SFWs was found.  In addition, the examiner stated that the exam did not indicate that there was any significant damage to the musculature of the upper extremities or torso due to the fragment wounds.  She further stated that the claimed condition of neurological damage was less likely than not incurred in or caused by the claimed in service injury.  For rationale, she noted that thorough neurological examination with emphasis on the areas of prior shrapnel fragment wounds did not disclose that there was significant neurological damage secondary to the wounds or otherwise related to service.  She stated that the Veteran had some hypoesthesia at the site of some of the scars, but that this was not an indication of clinically significant neurological damage.  Moreover, such did not result in reduced function from a neurological standpoint.  There was no muscle disability of the extremities or torso attributable to the shrapnel injuries.  She also noted that the Veteran had a prior history of rotator cuff injuries which occurred in the civilian workforce as described upon exam in February 2006.  This caused reduced range of motion (ROM) in both shoulders unrelated to the SFWs.  She further stated that his SFWs had not caused significant muscle disabilities.  While he had significant reduction in his ability to ambulate, this was due primarily to his obesity.  

Regarding the Veteran's claim for a neurological disorder, the Board notes that a review of the record does not show that he has ever received a competent medical diagnosis of such.  In fact, two VA examinations (2006 and 2013) have specifically not found any neurological disorder to be present.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current neurological disorder, the claim must be denied.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to as "staged" ratings.  Id. at 126.  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Scars - In General 
Old and New

The Board notes that the regulations for the evaluation of skin disabilities were revised effective August 30, 2002.  67 Fed. Reg. 49596 (Jul. 31, 2002).  They were revised again effective October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These additions and revisions include provisions that a veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review, but that in no case will the award be effective before October 23, 2008.  Id.  

Because these changes took effect during the pendency of the Veteran's appeal, all pertinent criteria (those effective prior to August 30, 2002; those effective August 30, 2002; and those effective October 23, 2008) will be considered, as appropriate, in evaluating the veteran's service-connected skin disabilities.  

In evaluating a claim, the Board must determine whether the prior or revised versions are more favorable to the Veteran.  VAOPGCPREC 7- 2003 (Nov. 19, 2003).  However, even if the Board finds revised criteria more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

As noted above, prior to August 30, 2002, DC 7800 set forth the criteria for scars which cause disfigurement of the head, face or neck.  A 10 percent rating is assigned where there scars were moderately disfiguring.  A 30 percent rating is assigned for severely disfiguring scare, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating is provided for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118 (as in effect prior to August 30, 2002).  DCs 7801 and 7802 set forth the criteria for scars resulting from third and second degree burns, respectively.  DC 7803 provides a 10 percent evaluation for superficial scars which were poorly nourished, with repeated ulceration; DC 7804 provides a 10 percent rating for scars where were superficial, tender and painful on objective demonstration; and DC 7805 set forth the criteria for other scars, directing that they were to be rated on limitation of function of the part affected.  See 38 C.F.R. §§ 4.118, DCs 7800-7805 (as in effect prior to August 30, 2002).  

Effective August 30, 2002, DC 7800 provides a 10 percent evaluation with one characteristic of disfigurement.  A 30 percent evaluation is provided where there is visible or palpable tissue loss and wither gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is provided where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent is provided where there is visible or palpable tissue loss and either gross distortion of asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  The eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sw. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. in.); underlying soft tissue missing in an area exceeding six square inches (39 sq. in.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. in.).  DC 7801 and 7802 provide rating for scars other than of the head, face, or neck.  Under DC 7803, a 10 percent evaluation is for superficial, unstable, scars.  Under DC 7804 a 10 percent evaluation is for scars that are superficial and painful on examination.  DC 7805 provides that other scars are to be rated on limitation of function of the affected part.  See 38 C.F.R. §§ 4.118, DCs 7800-7805 (as in effect from August 30, 2002).  

Finally, changes to the rating criteria for scars, effective October 23, 2008 provide that scars to the head, face or neck under DC 7800 continue to be rated between 10 and 80 percent, as rated under the previous provisions.  Note (4) provides that the rating authority is to separately evaluate disabling effects other than disfigurement that are associated with individual; scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluations(s) with the evaluation assigned under this diagnostic code.  Further, Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  DC 7801 rates burn scar(s) or scar(s) due to other causes, not of the head, face or neck, that are deep and nonlinear.  DC 7802 rates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  DC 7804 rates scar(s), unstable or painful, based on the number of scars.  DC 7805, other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, directs that the rater is to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  See 38 C.F.R. §§ 4.118, DCs 7800-7805 (as in effect from October 23, 2008).

Entitlement to initial evaluations higher than 20 percent for residuals of shrapnel wounds of the right and left shoulders.  

The Veteran is in receipt of separate 20 percent ratings for residuals of shrapnel wounds of each shoulder.  In statements of record, to include testimony at hearings, he argues that increased ratings are warranted.  

As noted upon VA exam in February 2006, the Veteran is right hand dominant.  The May 2004 RO rating decision, which implemented the award of service connection for his right and left shoulder disabilities, granted in the April 2004 Board decision, reflects that the veteran was assigned 20 percent evaluations under 38 C.F.R. § 4.71a, DC 5201 for limitation of arm motion.  

The regulations define normal ROM for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  38 C.F.R. § 4.71a, Plate I (2013).  

In order for the Veteran to be awarded the next higher rating of 30 percent for his right shoulder disability under DC 5201 (limitation of motion of the major arm), the medical evidence must show that his demonstrated limitation of motion of the right arm was midway between his side and shoulder level.  In order for the Veteran to be awarded the next higher rating of 30 percent for his left shoulder disability under DC 5201 (limitation of motion of the minor arm), the medical evidence must show that his demonstrated limitation of motion of the left arm was twenty five degrees from his side.  38 C.F.R. § 4.71a, DC 5201 (2013).  

The Board notes, however, that the medical evidence does not show such a limitation for either shoulder.  At the January 2003 VA examination, the Veteran was able to flex to 110 degrees and abduct to 90 degrees on the right, which is a ROM approximately at shoulder level.  At the February 2013 exam, he was able to flex the right shoulder to 120 degrees with pain at 100 degrees.  As for the left shoulder, at the January 2003 examination, he was able to flex to 100 degrees and abduct to 90 degrees.  At the February 2013 exam, the left shoulder showed ROM flexion and abduction to 120 degrees with pain at 120 degrees.  For either shoulder, there was no additional limitation of motion with repetition.  There was no report of flare-ups, and there was no functional loss and/or functional impairment of the right or left shoulder or arm.  There was, however, localized tenderness or pain on palpation of the joints in the shoulders, and there was guarding.  

It is not shown that the Veteran's right arm motion has been limited to midway between his side and shoulder level or worse in any competent medical evidence relevant to the current appeal period.  Thus, the disability picture does not more nearly approximate the schedular criteria required for a 30 percent rating under DC 5201.  Moreover, there is no indication in other competent medical evidence of record that the Veteran's left arm motion has been limited to twenty five degrees from his side or worse at any time relevant to the current appeal period.  Thus, the disability picture does not more nearly approximate the schedular criteria required for a 30 percent rating under DC 5201.  

Even after consideration of additional functional limitation due to such factors as pain, weakness, fatigability and incoordination, the Board finds that there has been no demonstration of disability comparable to the criteria for the 30 percent rating for limitation of major or minor arm motion.  38 C.F.R. §§ 4.40, 4.45 (2013); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Any such factors have already been contemplated in the 20 percent ratings.  Based on the foregoing, the competent medical evidence does not support a finding that the Veteran demonstrated functional limitation commensurate with the next higher disability rating of 30 percent under DC 5201 for the right or left shoulder.  

Although the medical evidence does not show that the Veteran is entitled to a higher disability rating under DC 5201, the Board will also consider whether he is entitled to an increased rating for his right shoulder disability under other applicable DCs pertaining to the major or minor shoulder and arm.  38 C.F.R. § 4.71a, DCs 5200-5203 (2013).  

The Board observes that for either shoulder, there were no findings of ankylosis of the scapulohumeral articulation during this portion of the relevant appeal period such that consideration of increased evaluations under DC 5200 is appropriate.  38 C.F.R. § 4.71a, DC 5200 (2013).  In addition, there are no findings of impairment of the humerus such that consideration of an increased evaluation under DC 5202 is appropriate.  38 C.F.R. § 4.71a, DC 5202 (2013).  As the maximum rating allowed under DC 5203 for impairment of the clavicle or scapula is 20 percent, it is also inapplicable.  38 C.F.R. § 4.71a, DC 5203 (2013).  

Finally, no residual muscle damage has been clinically identified as related to the Veteran's service-connected right or left shoulder disabilities.  Therefore, no consideration of DCs pertaining to muscle injuries to determine whether he is entitled to a higher rating or ratings for his bilateral shoulder disabilities is warranted.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, a review of the record fails to reveal any additional functional impairment associated with the Veteran's claimed disabilities that warrants further consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of an initial rating higher than 20 percent for his service-connected right or left shoulder disabilities on a schedular basis throughout the appeal period.  In addition, the evidence does not reflect that the disabilities at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  To the extent that the Veteran's bilateral shoulder disabilities adversely affect his employability, such has been contemplated in the assignment of the current 20 percent schedular evaluations.  Therefore, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an evaluation higher than 10 percent for facial scars of the mouth (cheek and jaw) and nose as residuals of fragment wounds prior to February 14, 2013, and 30 percent therefrom.  

The Veteran's service-connected facial scars of the mouth area and nose as a residual of shrapnel wounds were rated as 10 percent disabling for many years.  In a March 2013 rating decision, the rating was increased to 30 percent as of the date of VA exam on February 14, 2013, under 38 C.F.R. § 4.118, DC 7800 (2013).  

The Board has considered whether the Veteran is entitled to an evaluation higher than 10 percent for facial scars of the mouth (cheek and jaw) and nose as residuals of fragment wounds prior to February 14, 2013, and in excess of 30 percent thereafter.  

For the period in question prior to VA exam on February 14, 2013, the evidence does not show that the Veteran demonstrates severe disfigurement of the face manifested by symptomatology such as complete deformity and marked and unsightly deformity of the eyelids, lips, or auricles such as to warrant a higher rating under the pre-August 30, 2002 DC 7800.  The medical evidence also does not demonstrate disfigurement of the face with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or more characteristics of disfigurement so as to warrant a higher rating under DC 7800, as effective August 30, 2002.  Rather, the February 2006 VA medical examiner specifically wrote that the Veteran had no disfiguring skin conditions pertaining to the head, face, or neck and, as a result, color photos were not taken in conjunction with the examination.  While it is noted that the January 2003 and March 2003 examiner generally noted that the Veteran's scars were disfiguring, he did not specifically indicate that any disfigurement related to the veteran's facial scar disability amounted to a degree of disfigurement such as to warrant a higher disability rating.  Moreover, there is no objective medical evidence of record relevant to the appeal period showing that the Veteran's facial scar disability was manifested by symptomatology commensurate with a higher rating under DC 7800.  Thus, an increased rating under earlier versions of DC 7800 is not warranted for any time during the appeal period.  

However, it is noted that when examined by VA in February 2013, scars on the face were noted.  These scars were neither painful nor unstable and were not due to burns.  The examiner noted that there was a scar on the nose that measured 1 x 1 cm, and a scar on the jaw/cheek that was also 1 x 1 cm.  Exam showed no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture of the head, face, or neck, or gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner also noted that these scars did not result in limitation of function and did not impact the Veteran's ability to work.  

As a result of these findings, a 30 percent rating was assigned as of the VA exam date as indicated upon rating determination in March 2013 pursuant to DC 7800 based on visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, or cheeks).  As noted above, a rating in excess of 10 percent was not warranted prior to this exam as facial disfigurement was simply not reported.  However, as of VA exam on February 14, 2013, disfigurement (two scars on the face, each more than one-quarter inch (0.6 cm.) wide at widest part) was noted, and a 30 percent rating was assigned from that date.  

The evidence does not reflect that a rating higher than 30 percent is warranted for the period from February 14, 2013, under any applicable version of the scar rating criteria.  Complete deformity or marked disfigurement is not shown.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features such as the nose, chin, forehead, eyes, ears, or cheeks or four characteristics of disfigurement are simply not shown.  Moreover, ulceration and/or painful scars were not described.  

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to separate ratings for his facial scars; however, none of the rating criteria contemplates separate ratings for facial scars.  Rather, the criteria more generally contemplate disfigurement of the face.  Consequently, the assignment of separate disability ratings for the Veteran's facial scars would constitute pyramiding.  38 C.F.R. §§ 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 23-97, VAOPGCPREC 9-98.   

The Board has further considered whether the Veteran is entitled to a higher disability rating or ratings under alternate DCs pertaining to scar disabilities.   The medical evidence does not show that the scar disability causes any limitation of motion to warrant a higher evaluation under the prior and amended DC 7805.  Indeed, the Veteran even reported that he had no functional impairment as a result of his mouth and face injuries at the January 2003 examination.  

As the maximum disability rating available under DCs 7803 and 7804 is 10 percent under both the prior and amended schedules, a higher disability rating is not available under those DCs.  The Board additionally notes that the facial scars are not shown to have resulted from second or third degree burns such that evaluation of the Veteran's facial scar disability under DC 7801 or 7802 of the prior schedule would be appropriate.  Moreover, as his scar disability involves the face, evaluation of the scar disability under DC 7801 or 7802 of the amended schedules would not be appropriate because the schedular criteria specifically excludes consideration of scars of the head, face, or neck.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, a review of the record fails to reveal any additional functional impairment associated with the Veteran's facial scar disability that warrants further consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a higher evaluation for the Veteran's facial scar disability higher than 10 percent prior to February 14, 2013, and in excess of 30 percent therefrom, on a schedular basis under both the old and amended criteria for rating skin disabilities.  In addition, the evidence does not reflect that the facial scar disability at issue has caused marked interference with his employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) , the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert, supra.  

Entitlement to an evaluation higher than 10 percent for shrapnel wound scar of the left little finger.  

The Veteran's service-connected shrapnel wound scar, left little finger, is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804 (2013).  Under all appropriate versions of DC 7804, a 10 percent evaluation is warranted when a single scar is superficial and painful on examination.  The Board notes that a 10 percent disability evaluation is the maximum disability rating available under DC 7804 and, consequently, no higher disability rating is available.  The Board, however, has considered whether the Veteran is entitled to a higher disability rating under other potentially applicable DCs pertaining to scars.  

The medical evidence of record relevant to the appeal period does not show that the left little finger scar is deep or covers an area of 12 square inches or greater (e.g., the January 2003 and February 2013 examination reports note that the left little finger scar is 3 cm in size).  In 2013, the examiner noted that there was a gap between the left little fingertip and the proximal transverse crease of the palm that was less than 1 inch (2.5 cm.) and pain began at gap of less than 1 inch.  She said that the Veteran was able to perform repetitive use testing with three repetitions, and that there was no additional limitation of motion of the finger post-test.  She also stated that he did not have tenderness or pain to palpation for joints or soft tissue of either hand, to include the fingers.   Left hand strength was noted as normal, and there was no ankylosis of the fingers.  The scar was not painful and/or unstable, and the total area was not greater than 39 square cm and had no impact on the Veteran's ability to work.  

Therefore, an increased disability rating under the amended DCs 7801 and 7802 is not warranted.  The Board notes that the Veteran's scar disability is not shown to result in any limitation of function.  Even if the scar disability did cause limitation of function, any limitation of motion to include ankylosis of the little finger is deemed noncompensable under 38 C.F.R. § 4.71a, DCs 5227 and 5230.  Therefore, an increased evaluation under the prior and amended 7805 pertaining to scars rated on limitation of function of the affected part is not available.  As the maximum disability rating is 10 percent under the prior and amended DC 7803, no higher disability rating is available under that code.  Furthermore, as the Veteran's scar is on his finger, consideration of the increased rating claim under amended DC 7800 pertaining to disfigurement of the head, face, or neck is not appropriate.  Moreover, as the finger scar disability is not shown to have resulted from second or third degree burns, evaluation under DC 7801 or 7802 of the prior schedule would not be appropriate.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, a review of the record fails to reveal any additional functional impairment associated with the Veteran's finger scar disability that warrants further consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a higher evaluation for the Veteran's finger scar disability on a schedular basis under both the old and amended schedules for rating skin disabilities.  In addition, the evidence does not reflect that the disability at issue has caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The Board recognizes that the March 2003 examiner wrote that the Veteran was not able to follow any occupation or employment and his daily activities were restricted due to left hand dysfunction as a residual of a shrapnel wound.  However, he is only service connected for a scar on his little finger with respect to his left hand; no other disabilities pertaining to any fingers on the left hand are service connected and the left hand dysfunction was not specifically attributed to the veteran's left little finger scar disability.  Moreover, the schedular criteria provide that no compensation is warranted for any limitation of motion of the little finger and the Veteran's finger scar disability is not shown to present an unusual or exceptional disability picture.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.  

Entitlement to an initial (compensable) evaluation for TMJ dysfunction.  

Review of the record reflects that the Veteran was granted service connection for TMJ dysfunction and assigned a noncompensable disability rating in a May 2003 rating decision.  He is presently assigned a noncompensable rating under 38 C.F.R. § 4.150, DC 9905 (2013).  The Board notes that there are no criteria provided for a noncompensable evaluation under DC 9905.  In every instance where the schedule does not provide a noncompensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

Under 38 C.F.R. § 4.150, DC 9905, limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm, a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm, a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm, and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.  

The record shows that the Veteran underwent a dental examination in January 2002.  At that time, he veteran objectively demonstrated an inter-incisal range of motion of 63 mm, right lateral movement of 18 mm, and left lateral movement of 15.  He also demonstrated left and right side tenderness and clicking during lateral movements and a stethoscope examination revealed bilateral crepitus.  

The Veteran subsequently underwent another dental examination in April 2007.  At that time, the examiner wrote that the veteran had no evidence or complaints of any problems with the temporomandibular joints for over thirty years after the initial injury.  The examiner additionally wrote that there was no evidence of limitation of movement or any radiographic changes in the joint.  The Veteran had maximum interincisal opening of 48 mm with no deviation on opening or closing.  There was a click on opening and closing on both sides of the joints.  The examiner explained that the popping noise of joints can be present in 90 percent of the population at different periods of their life and may come and go and such is not evidence of any true problem with the joint.  The examiner further noted that there was no evidence of any amount of bone loss or defect due to the injury, and the Veteran demonstrated no masticatory problems and was not in need of any dental work at that time.  The Veteran demonstrated a good range of lateral motion bilaterally (7 mm).  The examiner noted that all probing depths were 1-3 mm deep.  

Upon VA dental examination in January 2013, it was noted that the Veteran voiced no dental complaints.  The opening of the Veteran's mouth was 47 mm without pain.  Excursive movement was of normal scope and without pain.  When the Veteran was asked if he ever had TMJ pain, the Veteran reported that the only time he had such pain was when he slept on his fist.  This pain rapidly dissipated, however, after he arose.  The examiner opined that the Veteran did not have any limited motion or dysfunction of the jaw.  

In considering the evidence of record, the Board concludes that the Veteran is not entitled to a higher initial evaluation for TMJ dysfunction under DC 9905.  Indeed, the medical evidence does not show limited motion of the inter-incisal range from 31 to 40 mm, or limited range of lateral excursion from 0 to 4 mm at any time relevant to the current appeal period.  Rather, as stated above, the Veteran is shown to have maximum inter-incisal opening of 48 mm with no deviation on opening or closing and a good range of lateral motion bilaterally (7 mm) at the 2003 VA examination and 47 mm at the 2013 exam.  Also, the veteran demonstrated an inter-incisal range of motion of 63 mm, right lateral movement of 18 mm, and left lateral movement of 15 at the January 2002 examination.  The Board notes that these objective findings do not show that he is entitled to a compensable evaluation.  The Board further observes that there is no objective medical evidence in the record shown to be inconsistent with the findings articulated in the examination reports for any time relevant to the current appeal period such that a compensable evaluation would be warranted.  Although the Veteran reported in January 2003 that he had problems chewing, eating, and jaw bone pain, and he is competent to report such symptomatology, the Board affords more probative weight to the objective findings.  

The Board has also considered whether the Veteran is entitled to a compensable disability rating under other potentially applicable DCs pertaining to dental and oral conditions; however, his TMJ dysfunction is not shown to be manifested by any of the symptomatology required for a compensable disability rating under those DCs.  38 C.F.R. § 4.50 (2013), DCs 9900-9904, 9906-9916 (2013).  

Moreover, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, a review of the record fails to reveal any additional functional impairment associated with the veteran's TMJ dysfunction that warrants further consideration of alternate rating codes.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial compensable rating on a schedular basis for the service-connected TMJ dysfunction for the entire appeal period.  In addition, the evidence does not reflect that the disability at issue has caused marked interference with the veteran's employment (i.e., beyond that already contemplated in the currently assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert, supra.  

Entitlement to a compensable evaluation for SFW scars of the abdomen.

The Veteran's service connected shrapnel fragment wound scar of the abdomen is currently rated as noncompensable under 38 C.F.R. § 4.118, DC 7805 (2013).  Scars evaluated under the old DC 7805 are rated on limitation of function of the part affected.  

However, the medical evidence does not show that the Veteran's abdomen scar results in any limitation of function.  Although the Veteran suggested to the January 2003 medical examiner that the scar, residual fragment wounds of the abdomen, produced persistent pain and affected other functioning, physical examination of the abdomen revealed no tenderness to palpation and no particular masses or pain were appreciated.  Furthermore, no limitation of function related to the abdomen scar was specifically identified.  When examined by VA in February 2013, superficial non-linear scars that were 'peppered" across the anterior chest in an area of approximately 26 x 26 cm. (approximate total area of 676 cm.) were noted.  It was noted by the examiner that trunk scars did not result in limitation of function, and there were no other associated pertinent physical findings, complications, conditions, signs, and/or symptoms.  

There is no indication in the medical evidence of record relevant to the appeal period that the Veteran's abdomen scar disability results in any limitation of function.  Therefore, he is not entitled to a higher disability rating under the prior or amended DC 7805.  

The Board has also considered whether the Veteran is entitled to a compensable rating for his abdomen scars under other potentially applicable DCs under a prior version of the schedule for rating skin disabilities.  However, the evidence does not show that any abdomen scar is poorly nourished with repeated ulceration or tender and painful on objective demonstration at any time relevant to the current appeal period.  Thus, he is not entitled to a compensable rating under DCs 7803 and 7804.  Furthermore, the abdomen scars are not shown to have resulted from a second or third degree burn or caused disfigurement to the head, face or neck so as to warrant consideration under DCs 7800 through 7802 (2013).  Therefore, the evidence does not support the assignment of a compensable disability rating under the prior schedule.  

Furthermore, the Board has considered whether the Veteran is entitled to a compensable rating for his abdomen scar disability under other potentially applicable DCs under the amended schedule for rating skin disabilities.  However, as stated above, the evidence does not show that the abdomen scars are poorly nourished with repeated ulceration or tender and painful on objective demonstration.  Additionally, the evidence does not show that the Veteran's scars are deep or cause limited motion covering an area exceeding 6 square inches or greater.  The evidence further does not show that the Veteran's scar disability covers an area of 144 square inches or greater or causes disfigurement of the head, face, or neck.  Therefore, the evidence does not support the assignment of a compensable disability rating under the amended schedule. 38 C.F.R. § 4.118, DCs 7800-7804 (2013).   

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, a review of the record fails to reveal any additional functional impairment associated with the Veteran's abdominal shell fragment wound scars that warrants further consideration of alternate rating codes.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable evaluation for the Veteran's abdomen scar disability on a schedular basis under both the old and amended schedules for rating skin disabilities.  In addition, the evidence does not reflect that the disabilities at issue have caused marked interference with his employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert, supra.  

Entitlement to an EED for a TDIU.

The record reflects that the Veteran was awarded a TDIU in a March 2001 rating decision.  The TDIU was granted based on the VA Form 21-8940 noting that he reported that he had last worked in May 1998 and left his job due to his disabilities, his combined evaluation of 70 percent for his service-connected disabilities, and a treatment report by a medical provider noting that the Veteran's ability to work was limited due to degenerative joint disease of the knees.  

The effective date for an award of TDIU is governed by the increased rating provisions.  

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(o)(1) (2013).  Applicable laws and regulations further set out that the effective date of an award of increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2012); 38 C.F.R. § 3.400(o)(2) (2013).  

The Court and VA's General Counsel have interpreted the provisions of 38 C.F.R. § 3.400(o) (2013) as meaning the following: (1) if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable"; (2) if the increase occurred more than one year prior to the claim, the increase is effective the date of claim; (3) if the increase occurred after the date of claim, the effective date is the date of increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The evidence of record shows that the Veteran filed a claim for an increased rating for his service-connected disabilities on September 27, 1999, and subsequently filed a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) dated in November 2000.  A rating action of March 2001 awarded TDIU, effective September 27, 1999, the date that his combined disabilities met the schedular criteria and unemployability was factually demonstrated.  38 C.F.R. § 4.16(a) (2013).  [As noted above, said date is also the date of the increased rating claim.]  Although the Veteran reported that he was unable to work due to his service-connected disabilities since May 1998, the evidence of record does not show that he met the criteria for a total rating under the provisions of 38 C.F.R. § 4.16 prior to September 27, 1999.  Thus, the current effective date of September 27, 1999, is appropriately assigned, and the Board finds that the preponderance of the evidence weighs against the assignment of an earlier effective date for the award of a TDIU.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert, supra.  

Entitlement to an EED for DEA Benefits under Chapter 35,
Title 38, United States Code.  

The record reflects that the Veteran was awarded DEA benefits in the March 2001 rating decision because the evidence showed that he had a total service-connected disability permanent in nature from September 27, 1999.  The award of benefits and the effective date assigned (i.e., September 27, 1999) appears to have been based on the grant of a TDIU in the same RO rating decision. 

Generally, under applicable criteria, the effective date of an award of benefits is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  

After careful review of the evidence, the Board finds there no indication that the Veteran filed a claim, either formal or informal, for DEA benefits or that entitlement to DEA benefits arose prior to September 27, 1999.  Therefore, the preponderance of the evidence is against the assignment of an effective date earlier than the currently assigned September 27, 1999.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert, supra.  

Entitlement to an effective date earlier than August 27, 2001, for establishment of service connection for residuals of shrapnel wounds of both shoulders, to include discussion of CUE.

The Veteran filed a claim of service connection for shoulder disabilities on August 27, 2001.  Service connection for bilateral shoulder disabilities was granted in the April 2004 Board decision.  The Board explained that service connection for the Veteran's bilateral shoulder disabilities was warranted because the STRs showed that he sustained extensive fragment wounds in service, the January 2003 and March 2003 examinations established a current disability, and the presence of fragments in the shoulder together with the medical opinion that he had residuals of wounds in service established a continuity between the injury and the current disability.  

In effectuating the award of benefits granted in the Board decision, the RO issued a rating decision in May 2004 that assigned separate 20 percent evaluations for the veteran's right and left shoulder disabilities effective August 27, 2001.  

The Board notes that previous rating actions are accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105 (2013).  Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable error" in prior rating actions involves a situation in which the correct facts, as they were known at the time, were not before the adjudicator or the pertinent statutory or regulatory provisions in existence at the time were incorrectly applied by the adjudicator.  The error must be "undebatable" such that reasonable minds could only conclude that the rating action in question was fatally flawed at the time it was made.  In addition, the determination of whether there was clear and unmistakable error in the prior rating determination must be based on the record and law that existed at the time of the rating action in question.  

The Board notes that the Veteran filed a claim of service connection for combat wounds of legs, arms, face, and stomach in June 1968.  He was subsequently afforded a medical examination in October 1969, the report of which noted the presence of "multiple shrapnel wounds as described on his arms, legs, belly, chest and face."  The RO subsequently adjudicated the Veteran's service connection claims for multiple fragment wounds of all extremities, the face, abdomen, and a right eye condition and granted service connection for many residual shrapnel scars identified in the October 1969 examination report; however, the RO failed to grant service connection for bilateral shoulder disorders.  It appears that the Veteran's general claim of service connection for combat wounds of the "arms" would have included shoulder disabilities  Assuming the existence of the pending claims at the time of the November 1969 rating decision, however, such claims would be deemed denied even if not explicitly addressed in the November 1969 rating decision.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  As the Veteran did not file a notice of disagreement (NOD) with respect to the decision, it became final and can only be revised on the basis of CUE.  

As to the bilateral shoulders, it is noted that the evidence of record at the time of the November 1969 decision does not show that the Veteran met the requirements for service connection.  Indeed, there was no competent medical evidence to show that he was diagnosed with a shoulder disorder related to active service.  38 C.F.R. § 3.303(1969).  While the October 1969 examiner noted an impression of chronic arthralgia of the arms, he also wrote that arthralgia was due to an unknown cause.  No other relevant findings are noted.  Thus, no CUE is shown and no earlier effective date for the Veteran's bilateral shoulder disabilities is warranted on the basis of CUE in the November 1969 rating decision.  

Consequently, the Board will consider whether the Veteran is entitled to an earlier effective date under 38 C.F.R. § 3.400 (2013).  Generally, under applicable criteria, the effective date of an award of benefits is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).  

Applicable laws and regulations further set out that the effective date of an award of direct service connection may be established at the day after separation from service or date entitlement arose, if the claim is received within one year of separation from service, otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b)(2)(i) (2013).  As the veteran did not file his claim within one year of separation from service, the Board notes that the general rule applies in this case.  

As noted above, the date of the claim for the Veteran's shoulder disabilities is August 27, 2001.  The record also reveals that entitlement to service connection for his shoulder disabilities arose is March 7, 2003, the date of the VA examination noting an assessment of bilateral shoulder dysfunction as a residual of a shrapnel wound.  38 C.F.R. § 3.303 (2013).  As between the date of the claim and the date entitlement arose, the date entitlement arose is the later.  Nevertheless, the RO has assigned the date of the veteran's claim (i.e., August 27, 2001) as the effective date for service connection of the Veteran's shoulder disabilities.  The Board will not disturb the currently assigned effective date, as it is clearly more advantageous to the veteran.  In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of an effective date earlier than September 27, 1999, for service connection for the Veteran's shoulder disabilities.  


ORDER

Entitlement to service connection for neurological damage secondary to shrapnel wounds is denied.  

Entitlement to an initial evaluation higher than 20 percent for residuals of shrapnel wounds of the right shoulder is denied.  

Entitlement to an initial evaluation higher than 20 percent for residuals of shrapnel wounds of the left shoulder is denied.  

Entitlement to an evaluation higher than 10 percent for facial scars of the mouth and nose as residuals of fragment wounds prior to February 14, 2013, and 30 percent therefrom, is denied.  

Entitlement to an evaluation higher than 10 percent for shrapnel wound scar of the left little finger, is denied.  

Entitlement to an initial (compensable) evaluation for TMJ dysfunction is denied.  

Entitlement to a compensable evaluation for shell fragment wounds scars of the abdomen is denied.  

Entitlement to an EED for a TDIU is denied.  

Entitlement to an EED for DEA Benefits under Chapter 35, Title 38, United States Code, is denied.  

Entitlement to an effective date earlier than August 27, 2001, for establishment of service connection for residuals of shrapnel wounds of both shoulders, to include on the basis of CUE, is denied.  


REMAND

The Veteran has also appealed the denial of ratings higher than 20 percent for residuals of right and left forearm SFWs.  The record shows that at his February 2013 VA examination, the Veteran's forearms were not adequately addressed.  There are neither ROM studies nor adequate discussion regarding his forearm scars and any associated limitations.  It is noted that when service connection was established for these conditions, 20 percent ratings were essentially granted based on limitation of motion.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(c)(4)(i) (2013), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the Veteran has reported a worsening of his right and left forearm conditions, and service connection for these conditions was only recently awarded when separate compensable ratings were assigned.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the medical care provider, location and approximate date(s) pertaining to medical treatment received for his bilateral forearm shell fragment wound residuals since January 2013.  Copies of the notes of all identified treatment should be obtained and added to the record.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination(s) to determine the severity of his residuals of right and left forearm SFWs, to include an examination of all scars associated with these service-connected conditions.  The claims folder should be provided to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  ROM testing should be conducted and the examiner must clearly state at which point pain begins.  The examination report should also include findings consistent with the criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner should indicate whether there are any neurological manifestations associated with the residuals of the left forearm fracture disability.  If so, the examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis).  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

The examiner should report all signs and symptoms necessary for evaluating the associated scars under the old and new rating criteria for skin disorders (which became effective on August 30, 2002, and scars (amended in 2008).  

A complete rationale should be provided for any opinion(s) expressed.

3.  Then, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


